Citation Nr: 1760320	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-17 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for right ankle disability.

2. Entitlement to an increased initial rating in excess of 10 percent disabling prior to January 26, 2016 for left knee pain with limited motion.  

3. Entitlement to a compensable rating prior to February 8, 2013, and in excess of 10 percent prior to January 26, 2016, exclusive of any period of temporary total evaluation for left knee post-operative lateral release with recurrent subluxation.

4. Entitlement to an increased rating in excess of 30 percent disabling for residuals of a total knee replacement of the left knee from March 1, 2017.  

5. Entitlement to a total disability rating by reason of individual unemployability (TDIU). 



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983, and from September 1984 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In August 2017, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  Similarly, a transcript of the Veteran's March 2017 RO hearing has been associated with the record.

A June 2017 rating decision granted, in pertinent part, entitlement to service connection for bilateral hearing loss.  The RO's grant of service connection for this issue constitutes a full award of benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  Id.  (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating and/or the effective date assigned).  

An April 2014 rating decision granted a temporary 100 percent rating for Veteran's service-connected post-operative lateral release of the left knee disability due to convalescence from February 27, 2014 to May 31, 2014.  Additionally, a June 2017 rating decision granted an increased 10 percent disability rating for post-operative lateral release, left knee, with recurrent subluxation, effective February 8, 2013.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Similarly, an April 2017 rating decision granted a temporary 100 percent disability rating for left total knee replacement (previously rated as post-operative lateral release, left knee, with recurrent subluxation under Diagnostic Code 5257 and left knee pain with limited motion under Diagnostic Code 5260-5024, respectively) from January 26, 2016 (the date of the replacement surgery); and a rating of 30 percent disabling from March 1, 2017.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  Id.

Lastly, the Board notes that the issue of TDIU has been reasonably raised by the record as part and parcel of the Veteran's claim of entitlement to an increased rating for service-connected left knee.  See Rice v. Shinseksi, 22 Vet. App. 447 (2009).  Specifically, in a statement dated in March 2017, the Veteran indicated that he has been unemployed since September 2016 due to his service-connected left knee disability.  Parenthetically, the Board notes that the Veteran subsequently filed a VA Form 21-8940 in November 2017 indicating unemployability due, in pertinent part, to his service-connected left knee disability.  The Board notes that this application is presumptively incorporated into the Veteran's pending claim of TDIU. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary prior to appellate consideration.  

As indicated, the Veteran testified at a hearing in August 2017.  At that time, the Veteran indicated, in pertinent part, that on at least one occasion, he injured his right ankle in service.  Developmental actions on a direct theory of entitlement have not yet been taken.  As such, a remand is appropriate to address this theory of entitlement.  

At his August 2017 hearing, the Veteran further indicated that he has experienced recurrent ankle twists since service, in part, due to his left knee.  The Veteran also reported that following his February 2014 knee realignment surgery, he sought private physical therapy treatment at Augusta Physical Therapy.  In a statement dated in March 2017, the Veteran indicated that he again sought private physical therapy treatment at Augusta Physical Therapy following his January 2016 total knee replacement surgery.  Parenthetically, the Board also notes that report of the June 2011 VA orthopedic examination reflects the Veteran sought private treatment for his right ankle following a twist injury and was diagnosis with degenerative joint disease.  Unfortunately, these records are not associated with claims file.  Given that such records may have a bearing on the case, the Board finds an attempt to obtain these records is warranted. 

Next, the Board notes that during the course of this appeal, the Veteran has undergone multiple surgical procedures of the left knee-first in February 2014, and again in January 2016.  In light of clear evidence of worsening, see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), the Board finds that the medical evidence of record does not adequately address the Veteran's current level of impairment, see generally Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Board finds that a remand is necessary to obtain new examinations regarding the current nature and severity of the Veteran's left knee disability, and the nature and etiology of the Veteran's right ankle disability. 

Lastly, the Board notes that the Veteran's claim for TDIU is inextricably intertwined with the issue of entitlement to an increased initial rating for left knee disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue).  As such, the Board finds that remand will promote judicial economy and fairness to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any medical records relevant to the Veteran's claims, including records of physical therapy the Veteran identified as receiving from Augusta Physical Therapy.  

After securing the necessary information and releases, attempt to obtain and associate those identified treatment records with the record. A specific request should be made for medical records from Augusta Physical Therapy. 

2. Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed right ankle disability.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a. Does the Veteran currently have a right ankle disability? 

b. If so, the examiner should identify the specific disability and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is etiologically related to military service.

c. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is proximately due to or the result of the Veteran's service-connected left knee disability.

Any opinion should reflect consideration of the Veteran's lay statements regarding ongoing symptomatology since service.

The examiner must provide a rationale for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for VA examination by an examiner with appropriate expertise to determine the nature and current severity of the Veteran's service-connected left knee disability.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both joints in question, i.e., bilateral knees.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.

Following a review of the claims file and medical history, the VA examiner should:

a. Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  

If the Veteran describes flare-ups of pain, the examiner must consider the nature and frequency at which such flare-ups occur, and offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  To the extent possible, all losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  

b. Indicate whether there is recurrent subluxation or instability of the left knee, and if so, the severity and frequency of any recurrent subluxation or instability.  If instability is unable to be tested, an explanation should be provided.  

4. Thereafter, readjudicate the issues, including TDIU, remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




